Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for Examination.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


I  1. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
   a) Claims 1, 8, 15  recites,
“A computing system, comprising: at least one computing processor; a communication interface communicatively coupled to the at least one computing processor; and a memory storing computer-readable instructions that, when executed by the at least one computing processor, cause the computing system to: cause execution, based on a first set of configuration parameter values, of a target application on the computing system; monitor one or more performance metrics of the computing system; determine, based on the first set of configuration parameter values and based on the monitored one or more performance metrics, one or more second sets of configuration parameter values; and cause execution, based on the determined one or more second sets of configuration parameter values, of the target application on the computing system.”

i) The limitation “ monitor one or more performance metrics of the computing system; determine, based on the first set of configuration parameter values and based on the monitored one or more performance metrics, one or more second sets of configuration parameter values;.  is a process that under its broadest reasonable interpretation, covers data gathering of performance metrics and first configuration parameters  and determining second set of configuration parameters ,  is a concept of performing the evaluation in the human mind. Hence the limitation falls into the “mental process” group of abstract ideas.
The limitation cause execution, based on a first set of configuration parameter values, of a target application on the computing system; and cause execution, based on the determined one or more second sets of configuration parameter values, of the target application on the computing system which is a form of insignificant extra-solution activity of merely executing the target application based on the first and second sets of configuration parameter values.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Hence claims are not patent eligible
Thus, limitations recites a concept that falls into the “mental process” and a form of insignificant extra-solution activity groups of abstract ideas. Accordingly, the claim recites an abstract idea.
ii)The judicial exception is not integrated into a practical application because,  
“A computing system, comprising: at least one computing processor; a communication interface communicatively coupled to the at least one computing processor; and a memory storing computer-readable instructions “,  are generic components to determine second set of configuration parameters based on  data gathering of  first set of configuration parameter values and one or more performance metrics. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.
iii) The claim does not include additional elements that are sufficient amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  a Processor , memory , a communication interface are generic components.
 The step of execution, based on the determined one or more second sets of configuration parameter values, of the target application on the computing system, is a form of insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
b) Claims 2, 9, 16, recites “determine the one or more second sets of configuration parameter values by performing computational optimization, based on the first set of configuration parameter values and based on the monitored one or more performance metrics, of one or more associated configuration parameters”.
Claims 2, 9, 16 depends from claim 1,8, 15  and for the reasons discussed above for claims 1, 8, 15, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because the additional elements of ”determine the one or more second sets of configuration parameter values by performing computational optimization”, is a concept of performing the evaluation in the human mind and does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
c) Claims 4, 11, 18 recites “recursively determine one or more next sets of configuration parameter values based on the one or more second sets of configuration parameter values, one or more subsequent sets of configuration parameter values, and/or one or more monitored performance metrics associated with one or more corresponding sets of configuration parameter values. ”
Claims 4,11,18 depends from claims 1,8, 15  and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because the additional elements of” recursively determine one or more next sets of configuration parameter values based on the one or more second sets of configuration parameter values, one or more subsequent sets of configuration parameter values, and/or one or more monitored performance metrics associated with one or more corresponding sets of configuration parameter values.” is  a form of insignificant  extra-solution activity because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
d) Claims 5, 12, 19 recites “perform machine learning using at least one of the first set of configuration parameter values or the monitored one or more performance metrics to determine the one or more second sets of configuration parameter values, wherein the one or more performance metrics includes at least one of a success or an error based on a success determination factor or an error determination factor.”
Claim 5, 12, 19 depends from claims 1, 8, 15 and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element, perform machine learning using at least one of the first set of configuration parameter values or the monitored one or more performance metrics to determine the one or more second sets of configuration parameter values, wherein the one or more performance metrics includes at least one of a success or an error based on a success determination factor or an error determination factor, is a concept of determining the  second sets of configuration parameter value in the human mind based on the success or an error related to the performance metrics and the first set of configuration parameters,  does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
e) Claims 6, 13, 20 recites ”  iterate over a range of values for the first set of configuration parameter values while monitoring the one or more performance metrics; and determine one or more correlations between one or more of the first set of configuration parameter values or the one or more performance metrics; wherein determining the one or more second sets of configuration parameter values if further based on the one or more correlations.”
Claims 6, 13, 20 depends from claim 1, 8, 15 and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element “ iterate over a range of values for the first set of configuration parameter values while monitoring the one or more performance metrics; and determine one or more correlations between one or more of the first set of configuration parameter values or the one or more performance metrics; wherein determining the one or more second sets of configuration parameter values if further based on the one or more correlations.. “is a form of insignificant  extra-solution activity that is well-understood or conventional. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Hence the claims are not patent eligible and does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 2, 4-9, 11-16, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jain et.al. (U.S Patent Application Publication 2020/0410389; hereinafter “Jain”].
       Regarding claims 1, 8, 15, Jain discloses , a computing system, comprising: 
      at least one computing processor [ “multiple cores (CPU.sub.1 . . . CPU.sub.n) 216”,  0019; Fig.2]; 
       a communication interface communicatively coupled to the at least one computing      processor[ “an interconnect framework 214,”, 0019; Fig.2]; and
       a memory storing computer-readable instructions that, when executed by the at least one computing processor, cause the computing system to [“a memory 212”, 0019]: 
         cause execution, based on a first set of configuration parameter values, of a target application on the computing system [ “The configuration parameter information includes parameter values along with information necessary to access and modify the parameters such as IP configuration space address, IP register offsets, ….”, 0020,“Each SOC processing/communication block has various runtime configurations that can be tweaked to optimize application performance while reducing power or conforming to latency constraints”, 0002; “Typically, default configurations are used for all applications, which leads to sub-optimal performance ..” 0003; “the ML module 202 uses the debug module 210 to detect the data flow. As discussed above, the data flow is a unique chain of computation operations that are identified by a unique sequence of the cores 216 or IP blocks 218 performing specific operations on a given data buffer as it undergoes transformation in the system 200.”, 0043; ( i.e the initial /default configuration parameters associated with an application executing on the SOC, corresponds to the first set of configuration parameters values)]; 
        monitor one or more performance metrics of the computing system[ “..The ML module 202 also receives performance metrics via the ML_SOC_PERF interface 224 from the debug module 210, which indicate whether the SOC 200 is attaining the predetermined performance targets..”, 0027]; 
       determine, based on the first set of configuration parameter values and based on the monitored one or more performance metrics, one or more second sets of configuration parameter values[“..The ML module adjusts the configuration parameters to meet the desired performance target by tuning the configuration parameters and autonomously cycling through configuration training sequences until the desired performance target is achieved.. The ML module checks if new configuration parameters ...”, 0006 “.. The ML module 202 configures the SOC 200 by setting configuration parameters of the cores 216, IP blocks 218, interconnect framework 214 and memory 212. The ML module 202 is activated when the performance of the SOC 200 does not meet the desired performance targets. The ML module 202 tunes the configuration parameters by converting requirements into a reward function, and autonomously cycling through configuration sequences until the desired performance target is achieved.”, 0022;0056; (i.e determining new configuration parameters based on the default or initial configuration and performance)]; and 
       cause execution, based on the determined one or more second sets of configuration parameter values, of the target application on the computing system[ “..Once the SOC reset is de-asserted, the reset controller 204 initiates a ML boot sequence stored in the ML boot module 208, which is identical to a regular SoC boot, except that software drivers override the default IP configuration settings and substitute them with the new configuration parameters specified in the CFG_ACTION block 228”, 0030;  “.. Note, in a normal boot sequence, default SOC configuration parameters are used, whereas when the ML module 202 is enabled, the ML boot sequence uses stored next configuration parameters instead of the default configuration parameters.”, 0054; ... “If the SOC performance is not pathological at step 524, then the iteration is done (step 530)..”, 0056; ( i.e. executing the application with the updated/ new configuration parameters if the SOC performance is not pathological or  below a threshold level)]
Regarding claims 2, 9, 16,  determine the one or more second sets of configuration parameter values by performing computational optimization[ 0002; 0034], based on the first set of configuration parameter values and based on the monitored one or more performance metrics, of one or more associated configuration parameters[0022;0030;0054] .  
Regarding claims 4, 11, 18, Jain discloses, 
recursively determine one or more next sets of configuration parameter values based on the one or more second sets of configuration parameter values[0021-0022], one or more subsequent sets of configuration parameter values, and/or one or more monitored performance metrics associated with one or more corresponding sets of configuration parameter values[0007; 0054; Fig.3].  
Regarding claims 5, 12, 19,  Jain discloses , perform machine learning using at least one of the first set of configuration parameter values or the monitored one or more performance metrics to determine the one or more second sets of configuration parameter values[0006;0022], wherein the one or more performance metrics includes at least one of a success or an error based on a success determination factor or an error determination factor[0007; “..collected performance metrics ..”, 0021-0022 “..the ML module 202 determines whether the SOC 200 is in a pathological state, i.e., the performance has dropped below a predetermined threshold level…”, 0056; ( i.e. determining whether the collected performance metrics meets the predetermined threshold level or not . Hence including at least one of a success or an error based on a success determination factor or an error determination factor)].
Regarding claims 6, 13, 20, Jain discloses, iterate over a range of values for the first set of configuration parameter values while monitoring the one or more performance metrics[0020;0027]; and 
determine one or more correlations between one or more of the first set of configuration parameter values or the one or more performance metrics[ 0021-0022]; 
wherein determining the one or more second sets of configuration parameter values if further based on the one or more correlations[0006;0030;0056].  
Regarding claims 7, 14, Jain discloses , wherein the target application comprises robotics automation to simulate performance of the computing system by one or more users[0021 -0022; 0033; 0051]  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 17, are rejected under 35 U.S.C. 103 as being unpatentable in view of Jain
Regarding claim 3, Jain discloses , monitor one or more performance metrics of a plurality of layers of an OSI stack associated with execution of the target application on the computing system[ 0027;0033; “..Both the performance and computational complexity of artificial neural networks models are dependent on the hyper-parameters (e.g., number of hidden layers, nodes per layer, or choice of activation functions..”, 0034; 0045-0048; Table 1; (i.e. building a network topology  for each data flow/ application including the  performance metrics of plurality of layers ), ; and 
determine, based on the first set of configuration parameter values and based on the monitored one or more performance metrics of the plurality of layers of the OSI stack, the one or more second sets of configuration parameter values[ 0022; 0052; ( i.e determining the next set of configuration parameters based on the performance metrics of the network topology/ plurality of layers )

However Jain does not expressly disclose plurality of layers of the OSI stack. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jain to monitored one or more performance metrics of the plurality of layers of the OSI stack, since it has been held to be within the general skill of a worker in the art to monitor the performance metrics of plurality of layers of an interconnect on the basis of its  suitability for the intended use as a matter of design choice.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boschert et al., U.S Patent Application Publication 2017/0123387, teaches a method for computer-aided control of an automation system is provided by use of a digital simulation model which simulates the automation system and which is specified by a number of configuration parameters describing the configuration of the automation system and a simulated operation runs predicts a number of performance parameters of the automation system.
Schluessler et al., U.S Patent Application Publication 2018/0284872, teaches  data processing and to graphics processing via a graphics processing unit. The system may further include any of a performance analyzer to analyze a performance of the graphics subsystem to provide performance analysis information, include a workload adjuster to adjust a workload of the graphics subsystem based on the analysis information or may adjust other parameters/settings/configuration properties/etc., that adjusts how the workload is processed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187